                Case 2:17-cr-00075-TSZ Document 56 Filed 09/14/20 Page 1 of 1




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       UNITED STATES OF AMERICA,
 7                           Plaintiff,
                                                       CR17-75 TSZ
 8         v.
                                                       MINUTE ORDER
 9     CHRIS YOUNG YOO,
10                           Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
         (1)    Defendant’s motion, docket no. 52, for leave to file an overlength brief, is
13
   GRANTED. Defendant’s 19-page motion for compassionate release, docket no. 53, will
   be considered. The Government’s response, if any, shall not exceed 19 pages in length.
14
   Any reply shall not exceed 10 pages in length.
15       (2)    Defendant’s motion, docket no. 54, to seal is GRANTED. Exhibits D and
   D-1, docket nos. 55 and 55-1, to defendant’s motion for compassionate release, shall
16 remain under seal.

17          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 14th day of September, 2020.
19

20                                                    William M. McCool
                                                      Clerk
21
                                                      s/Karen Dews
22                                                    Deputy Clerk

23

     MINUTE ORDER - 1
